NUMBER 13-11-00051-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

RENE ORTEGA AND WIFE MARY ORTEGA,
ROLANDO ORTEGA AND WIFE AURORA ORTEGA
AND ALBERT ORTEGA,                                                      Appellants,

                                         v.

RICARDO PEREZ, SUCCESSOR IN INTEREST
TO JPO ENTERPRISES, INC.,                           Appellee.
____________________________________________________________

          On appeal from the County Court at Law No. 4
                   of Hidalgo County, Texas.
____________________________________________________________

                    MEMORANDUM OPINION
                Before Justices Garza, Benavides, and Vela
                    Memorandum Opinion Per Curiam

      Appellants, Rene Ortega and wife Mary Ortega, Rolando Ortega and wife Aurora

Ortega, and Albert Ortega, filed a notice of appeal in the above cause on Wednesday,

January 19, 2011. On January 24, 2010, the Clerk of this Court notified the appellants
that the notice of appeal failed to comply with the appellate rules and requested correction

of this defect within thirty days. Appellants failed to correct this defect.

       On February 18, 2011, the Court received and reviewed the clerk’s record in this

cause. The notice of appeal, filed on January 18, 2010, indicates that appellants are

appealing an order granting summary judgment signed on November 19, 2010, and an

order denying a motion for new trial signed on December 17, 2010. The clerk’s record

does not include an order signed on November 19, 2010, and the order denying a new

trial is not an independently appealable order. Accordingly, on May 4, 2011, the Clerk of

this Court notified appellants regarding these defects so that steps could be taken to

correct the defects, if possible. The Clerk notified appellants that the appeal would be

dismissed if the defect was not corrected after the expiration of ten days from the date of

receipt of this letter. See TEX. R. APP. P. 42.3, 44.3. More than ten days have passed

following receipt of this letter, and the defect has not been corrected.

       The Court, having considered the notice of appeal, the clerk’s record, and

appellants’ failure to respond to the Court’s directives, is of the opinion that the appeal

should be dismissed. See id. Accordingly, the appeal is DISMISSED.



                                                                        PER CURIAM


Delivered and filed this the
3rd day of June, 2011.




                                              2